UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-02333 New Perspective Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Vincent P. Corti New Perspective Fund, Inc. 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments New Perspective Fund® Investment portfolio June 30, 2012 unaudited Common stocks — 91.75% Shares Value HEALTH CARE — 14.82% Novo Nordisk A/S, Class B1 $ Merck & Co., Inc. Baxter International Inc. Bayer AG1 Novartis AG1 Regeneron Pharmaceuticals, Inc.2 Bristol-Myers Squibb Co. Edwards Lifesciences Corp.2 Intuitive Surgical, Inc.2 Celgene Corp.2 UCB SA1 Gilead Sciences, Inc.2 Hospira, Inc.2 Pfizer Inc Roche Holding AG1 Sonic Healthcare Ltd.1 Mindray Medical International Ltd., Class A (ADR) AstraZeneca PLC (United Kingdom)1 Fresenius Medical Care AG & Co. KGaA1 Allergan, Inc. Cochlear Ltd.1 CONSUMER DISCRETIONARY — 14.73% Amazon.com, Inc.2 Home Depot, Inc. Naspers Ltd., Class N1 Burberry Group PLC1 priceline.com Inc.2 Hyundai Mobis Co., Ltd.1 Honda Motor Co., Ltd.1 Nikon Corp.1 adidas AG1 Toyota Motor Corp.1 Starbucks Corp. H & M Hennes & Mauritz AB, Class B1 Swatch Group Ltd, non-registered shares1 Swatch Group Ltd1 Ford Motor Co. Las Vegas Sands Corp. Time Warner Inc. Industria de Diseño Textil, SA1 DIRECTV, Class A2 Daimler AG1 LVMH Moët Hennessey-Louis Vuitton SA1 Walt Disney Co. Arcos Dorados Holdings Inc., Class A Expedia, Inc. Suzuki Motor Corp.1 BorgWarner Inc.2 Harman International Industries, Inc. Christian Dior SA1 General Motors Co.2 CONSUMER STAPLES — 12.54% British American Tobacco PLC1 Nestlé SA1 Anheuser-Busch InBev NV1 Pernod Ricard SA1 Shoprite Holdings Ltd.1 Philip Morris International Inc. Unilever NV, depository receipts1 SABMiller PLC1 PepsiCo, Inc. Costco Wholesale Corp. Coca-Cola Co. Coca-Cola Amatil Ltd.1 Procter & Gamble Co. Associated British Foods PLC1 AMOREPACIFIC Corp.1 Wal-Mart de México, SAB de CV, Series V Colgate-Palmolive Co. Danone SA1 Wesfarmers Ltd.1 Grupo Modelo, SAB de CV, Series C Kellogg Co. Avon Products, Inc. Japan Tobacco Inc.1 Coca-Cola Hellenic Bottling Co. SA1,2 Wilmar International Ltd.1 INFORMATION TECHNOLOGY — 11.55% Google Inc., Class A2 Oracle Corp. Apple Inc.2 ASML Holding NV1 ASML Holding NV (New York registered) Taiwan Semiconductor Manufacturing Co. Ltd.1,2 Taiwan Semiconductor Manufacturing Co. Ltd. (ADR)2 Texas Instruments Inc. Samsung Electronics Co. Ltd.1 Avago Technologies Ltd. EMC Corp.2 Arm Holdings PLC1 International Business Machines Corp. Yahoo! Inc.2 Infineon Technologies AG1 Microsoft Corp. Amphenol Corp. Nintendo Co., Ltd.1 KLA-Tencor Corp. Xilinx, Inc. TE Connectivity Ltd. SAP AG1 FLIR Systems, Inc. Corning Inc. FINANCIALS — 9.10% ACE Ltd. American Express Co. Citigroup Inc. Prudential PLC1 Bank of Nova Scotia AIA Group Ltd.1 ICICI Bank Ltd.1 JPMorgan Chase & Co. Moody’s Corp. AXA SA1 Goldman Sachs Group, Inc. HSBC Holdings PLC (United Kingdom)1 Allianz SE1 Bank of China Ltd., Class H1 Morgan Stanley Sumitomo Mitsui Financial Group, Inc.1 Weyerhaeuser Co.2 ING Groep NV, depository receipts1,2 DNB ASA1 Bank of America Corp. QBE Insurance Group Ltd.1 BNP Paribas SA1 INDUSTRIALS — 9.02% Schneider Electric SA1 United Technologies Corp. General Electric Co. Delta Air Lines, Inc.2 United Continental Holdings, Inc.2 Union Pacific Corp. Intertek Group PLC1 KONE Oyj, Class B1 Ryanair Holdings PLC (ADR)2 Komatsu Ltd.1 European Aeronautic Defence and Space Co. EADS NV1 Aggreko PLC1 Deere & Co. Michael Page International PLC1,3 Canadian Pacific Railway Ltd. Lockheed Martin Corp. Honeywell International Inc. Geberit AG1 Precision Castparts Corp. W.W. Grainger, Inc. Siemens AG1 FANUC CORP.1 Vallourec SA1 Parker Hannifin Corp. Makita Corp.1 Wolseley PLC1 Marubeni Corp.1 Atlas Copco AB, Class B1 Cummins Inc. Vestas Wind Systems A/S1,2 MATERIALS — 7.49% Newmont Mining Corp. Barrick Gold Corp. Linde AG1 Dow Chemical Co. Gold Fields Ltd.1 FMC Corp. Syngenta AG1 Alcoa Inc. Holcim Ltd1 Glencore International PLC1 Potash Corp. of Saskatchewan Inc. BASF SE1 Ecolab Inc. First Quantum Minerals Ltd. Praxair, Inc. Monsanto Co. Akzo Nobel NV1 Impala Platinum Holdings Ltd.1 Rio Tinto PLC1 BHP Billiton Ltd.1 L’Air Liquide SA, bonus shares1 L’Air Liquide SA, non-registered shares1 United States Steel Corp. ENERGY — 5.34% Oil Search Ltd.1 Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B1 Royal Dutch Shell PLC, Class B (ADR) Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Petróleo Brasileiro SA – Petrobras, preferred nominative (ADR) TOTAL SA1 Transocean Ltd. INPEX CORP.1 Occidental Petroleum Corp. Canadian Natural Resources, Ltd. FMC Technologies, Inc.2 ConocoPhillips Technip SA1 EOG Resources, Inc. Imperial Oil Ltd. Cenovus Energy Inc. Noble Energy, Inc. Baker Hughes Inc. Schlumberger Ltd. Chevron Corp. TELECOMMUNICATION SERVICES — 2.56% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L SOFTBANK CORP.1 Koninklijke KPN NV1 UTILITIES — 0.87% GDF SUEZ1 National Grid PLC1 CLP Holdings Ltd.1 MISCELLANEOUS — 3.73% Other common stocks in initial period of acquisition Total common stocks (cost: $27,066,395,000) Convertible securities — 0.02% MISCELLANEOUS — 0.02% Other convertible securities in initial period of acquisition Total convertible securities (cost: $5,605,000) Principal amount Short-term securities — 7.97% ) Freddie Mac 0.09%–0.19% due 7/11/2012–4/1/2013 $ Fannie Mae 0.11%–0.23% due 7/16/2012–1/7/2013 U.S. Treasury Bills 0.102%–0.147% due 8/9–12/13/2012 Federal Home Loan Bank 0.105%–0.20% due 7/11/2012–6/7/2013 Novartis Securities Investment Ltd. 0.16%–0.17% due 8/13–9/14/20124 Federal Farm Credit Banks 0.12%–0.20% due 9/28/2012–5/3/2013 Québec (Province of) 0.15%–0.18% due 7/17–8/17/20124 Thunder Bay Funding, LLC 0.17%–0.19% due 7/23–9/5/20124 Old Line Funding, LLC 0.24% due 7/24/20124 Nestlé Finance International Ltd. 0.19% due 7/11–7/19/2012 National Australia Funding (Delaware) Inc. 0.07% due 7/2/20124 Variable Funding Capital Company LLC 0.17%–0.19% due 7/6–7/16/20124 Private Export Funding Corp. 0.24%–0.25% due 8/15–11/19/20124 Westpac Banking Corp. 0.25% due 9/17/20124 BASF AG 0.18%–0.19% due 8/7–8/13/20124 Straight-A Funding LLC 0.18% due 8/6/20124 Nordea North America, Inc. 0.275% due 8/10/2012 General Electric Capital Corp. 0.17% due 9/5/2012 Siemens Capital Co. LLC 0.13% due 7/10/20124 American Honda Finance Corp. 0.16% due 7/5/2012 Google Inc. 0.14% due 8/15/20124 Commonwealth Bank of Australia 0.21% due 8/21/20124 British Columbia (Province of) 0.14% due 7/11/2012 Bank of Nova Scotia 0.14% due 7/2/2012 International Bank for Reconstruction and Development 0.13% due 9/21/2012 Total short-term securities (cost: $3,288,751,000) Total investment securities (cost: $30,360,751,000) $ Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission (“SEC”) regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in “Miscellaneous,”was $17,818,963,000, which represented 43.19% of the net assets of the fund. This amount includes $17,788,205,000 related to certain securitiestrading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 2Security did not produce income during the last 12 months. 3The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 4Acquired in a transaction exempt from registration under section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt fromregistration, normally to qualified institutional buyers. The total value of all such securities was $741,767,000, which represented 1.80% of the net assets ofthe fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on such holdings and related transactions during the nine months ended June 30, 2012, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliate at 6/30/2012 ) Michael Page International PLC — — $ $ AMR Corporation* — $ $ *Unaffiliated issuer at 6/30/2012. Valuation disclosures Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open.Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates supplied by one or more pricing vendors on the valuation date. Methods and inputs — The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the table on the following page. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities When the fund’sinvestment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’s investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’sinvestment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of fund’s board of directors as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission (“SEC”) rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. In addition, the closing prices of equity securities that trade in markets outside U.S. time zones may be adjusted to reflect significant events that occur after the close of local trading but before the net asset value of each share class of the fund is determined. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure — The fund’sboard of directors has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of directors with supplemental information to support the changes. The fund’sboard and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’sinvestment adviser classifies the fund’sassets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading.Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The table on the following page presents the fund’s valuation levels as of June 30, 2012 (dollars in thousands): Investment securities Level 1 Level 2* Level 3 Total Assets: Common stocks: Health care $ $ $
